Title: To James Madison from George Johnston, Jr., 5 April 1808
From: Johnston, George, Jr.
To: Madison, James



Sir,
Newyork 5th. April 1808

I take the liberty of enclosing to you a Copy of the Protest of Capt. Rockwell of the Ship William, of which I was part owner, one of several vessels, lately burnt on the Ocean by two french frigates.
If the government of France, returning to a sense of justice, shall ever make compensation to the Citizens of the United States, for such wanton destruction of their property, it will be the more acceptable to me, as I am unfortunately uninsured.  I have the honour to be with the greatest respect Sir Your most obedient & very humble Servt.

Geo. Johnston

